February 6, 2009

Gregory J. Wrenn
Mountain View, CA

Dear Greg:

As we have discussed, your employment will be terminating. This letter agreement
will set forth the terms and conditions of the separation agreement that Borland
Software Corporation (the “Company” or “Borland”) is offering to you to aid in
your employment transition.

1. Separation. Your last day of work with the Company and your employment
termination date will be February 20, 2009 (the “Separation Date”). From now
until the Separation Date, you will remain employed during a transition period
in order to assist the Company with the orderly transition of your work
responsibilities and projects. During this time, you will continue to receive
your regular compensation and will be required to continue to abide by the
Company’s regular policies and procedures, act professionally, and work
diligently and on a full-time basis. If the Company determines you have failed
to meet these obligations, all of the Company’s remaining obligations hereunder,
including the obligation to pay any portion of the Severance Benefits, will
cease and the Company will have the option of terminating your employment
immediately.

a. If you resign, or if the Company terminates your employment for Cause (as
defined below), before the Separation Date, you will not be eligible for any
portion of the Severance Benefits (as defined herein).

b. For purposes of this agreement, “Cause” shall mean termination of your
employment with Borland for any of the following reasons: (i) theft,
embezzlement, misconduct, misappropriation of funds or property, or fraud
against or with respect to the business of Borland; (ii) breach by you of any
material term of any agreement between you and Borland; (iii) your conviction of
any crime that impairs your performance of duties for Borland; (iv) as a result
of your reckless or willful misconduct, you commit any act that causes material
injury to the financial condition or business reputation of Borland, or you
knowingly fail to take reasonable and appropriate actions to prevent the same;
or (v) after written notice to you, and a reasonable opportunity to correct, you
fail to satisfactorily perform your job duties, or otherwise fail to perform any
of your assigned duties for Borland.

2. Severance. If you timely enter into this Agreement and, on or timely after
the Separation Date, you sign, date and return to the Company the Separation
Date Release attached hereto as Exhibit A, then the Company will provide you
with the payments and benefits set forth below as your sole severance benefits
(the “Severance Benefits”):

a. Lump Sum Severance Payment. The Company will pay you, as severance,
$140,000.00 which is equivalent to six (6) months of your base salary in effect
as of the Separation Date, subject to standard payroll deductions and
withholdings, payable in one lump sum within ten (10) days following the date
you sign and return the Separation Date Release to the Company, provided that it
is timely returned to the Company.

b. Health Insurance. You will continue to receive health insurance benefits
under the Company’s group plans, as currently enrolled, through the last day of
the month in which you terminate. To the extent provided by the federal COBRA
law or, if applicable, state insurance laws, and by the Company’s current group
health insurance policies (collectively, “COBRA”), you will be eligible to
continue your group health insurance benefits at your own expense following the
Separation Date. Later, you may be able to convert to an individual policy
through the provider of the Company’s health insurance, if you wish. You will be
provided with a separate notice describing your rights and obligations under
COBRA on or after the Separation Date. The Company, as part of this Agreement
and an additional severance benefit, will make COBRA payments on your behalf
directly to the COBRA provider until the earliest to occur of: (i) the date you
are no longer eligible to receive continuation coverage pursuant to COBRA,
(ii) twelve (12) months from the Separation Date or (iii) the date on which you
obtain health comparable health coverage.  You agree to notify Borland promptly
after you obtain alternative health coverage. T

3. Accrued Salary And Paid Time Off. The Company will pay you all accrued but
unused vacation earned through the Separation Date, subject to standard payroll
deductions and withholdings

4. Stock Options. Under the terms of your stock option and stock grant
agreements and the applicable plan documents, vesting of your stock options and
grants will cease as of the Separation Date. Your right to exercise any vested
shares, and all other rights and obligations with respect to your stock options
and grants, will be as set forth in your stock option and grant agreements,
grant notices and applicable plan documents.

5. Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not earn or receive any compensation,
including without limitation salary, bonus, commissions, or severance, or any
benefits before or after the Separation Date, with the exception of any vested
right you may have under the express terms of a written ERISA-qualified benefit
plan (e.g., 401(k) account) or any vested option shares.

6. Expense Reimbursements. You agree that, within ten (10) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will process your
request for these expenses pursuant to its regular business practice.

7. Return of Company Property. On the Separation Date, or earlier if requested
by the Company, you agree to return to the Company all Company documents (and
all copies thereof) and other Company property that you have in your possession
or control, including, but not limited to, Company products, samples,
engineering materials, demo equipment, files, notes, drawings, records, business
plans and forecasts, financial information, specifications, computer-recorded
information, tangible property (including, but not limited to, computers and
cellular phone), credit cards, entry cards, identification badges and keys; and,
any materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof). You agree that you
will make a diligent search to locate any such documents, property and
information on the Separation Date. In addition, if you have used any personally
owned computer, server, or e-mail system to receive, store, review, prepare or
transmit any Company confidential or proprietary data, materials or information,
then on the Separation Date, you shall provide the Company with a
computer-useable copy of such information and then permanently delete and
expunge such Company confidential or proprietary information from those systems;
and you agree to provide the Company access to your system as requested to
verify that the necessary copying and/or deletion is done. Your timely
compliance with this paragraph is a condition precedent to your receipt of the
Severance Benefits.

8. Proprietary Information and Non-Solicitation Obligations. You acknowledge,
reaffirm, and agree to abide by your continuing obligations under your Employee
Confidentiality and Assignment of Inventions Agreement (“Employee
Confidentiality Agreement”), including the confidentiality and non-solicitation
provisions provided therein, a copy of which is attached hereto as Exhibit B and
incorporate herein by reference.

9. Confidentiality. You will hold the provisions of this Agreement in strictest
confidence and you will not publicize or disclose the terms of this Agreement or
its existence in any manner whatsoever; provided, however, that: (a) you may
disclose this Agreement in confidence to your immediate family; (b) the parties
may disclose this Agreement in confidence to their respective attorneys,
accountants, auditors, tax preparer, and financial advisors; (c) the Company may
disclose this Agreement as necessary to fulfill standard or legally required
corporate reporting or disclosure requirements; and (d) the parties may disclose
this Agreement insofar as such disclosure may be necessary to enforce its terms
or as otherwise required by law. In particular, and without limitation, you
agree not to disclose the terms of this Agreement to any current or former
Company employee.

10. Nondisparagement. You agree not to disparage the Company, its officers,
directors, employees, shareholders, and agents, in any manner likely to be
harmful to its or their business, business reputation, or personal reputation;
provided that you will respond accurately and fully to any question, inquiry or
request for information when required by legal process.

11. No Admissions. This Agreement is entered into to avoid unnecessary disputes
and effect a professional separation. Neither party admits to any wrongdoing by
entering into this Agreement.

12. No Voluntary Adverse Action; Cooperation. You agree that you will not
voluntarily assist any person in preparing, bringing, or pursuing any
litigation, arbitration, administrative claim or other formal proceeding against
the Company, its parents, subsidiaries, affiliates, distributors, officers,
directors, employees or agents, unless pursuant to subpoena or other compulsion
of law. Further, you agree that you will notify Greg Wrenn, the Company’s
General Counsel, if you are asked to so assist any person or are subject to
subpoena or other compulsion of law in connection with any litigation,
arbitration, administrative claim or other formal proceeding against the
Company, its parents, subsidiaries, distributors, officers, directors, employees
or agents. Further, you agree to voluntarily cooperate with the Company if you
have knowledge of facts relevant to any threatened or pending claims or
litigation against the Company by making yourself reasonably available without
further compensation for interviews with the Company’s counsel, for preparing
for and providing deposition testimony, and for preparing for and providing
trial testimony.

13. Release of Claims. In exchange for the consideration under this Agreement to
which you would not otherwise be entitled, you hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring at any time prior to
and including the date you sign this Agreement. This general release includes,
but is not limited to: (a) all claims arising out of or in any way related to
your employment with the Company or the termination of that employment; (b) all
claims related to your compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
California Labor Code (as amended), the California Fair Employment and Housing
Act (as amended) and any other federal, state or local statute or regulation.
Notwithstanding the foregoing, you are not hereby releasing the Company from any
obligation it may otherwise have to indemnify you for your acts within the
course and scope of your employment with the Company, pursuant to the articles
and bylaws of the Company, any fully executed written agreement with the
Company, or applicable law. Further, notwithstanding the foregoing, nothing in
this Agreement shall prevent you from filing, cooperating with, or participating
in any proceeding before the Equal Employment Opportunity Commission, the
Department of Labor, the California Department of Fair Employment and Housing or
any other state anti-discrimination agency, except that you acknowledge and
agree that you shall not recover any monetary benefits in connection with any
such claim, charge or proceeding with regard to any claim released herein. You
represent that you have no lawsuits, claims or actions pending in your name, or
on behalf of any other person or entity, against the Company or any other person
or entity subject to the release granted in this paragraph.

14. Section 1542 Waiver. In granting the release herein, which includes claims
which may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code: “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
or her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” You hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
the releases granted herein, including but not limited to the release of unknown
and unsuspected claims granted in this Agreement.

15. Dispute Resolution. To ensure rapid and economical resolution of any
disputes regarding this Agreement, the parties hereby agree that any and all
claims, disputes or controversies of any nature whatsoever arising out of, or
relating to, this Agreement, or its interpretation, enforcement, breach,
performance or execution, your employment with the Company, or the termination
of such employment, shall be resolved, to the fullest extent permitted by law,
by final, binding and confidential arbitration in San Jose, CA conducted before
a single arbitrator by JAMS, Inc. (“JAMS”) or its successor, under the then
applicable JAMS arbitration rules. The parties each acknowledge that by agreeing
to this arbitration procedure, they waive the right to resolve any such dispute,
claim or demand through a trial by jury or judge or by administrative
proceeding. You will have the right to be represented by legal counsel at any
arbitration proceeding. The arbitrator shall: (i) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be available under applicable law in a court proceeding; and
(ii) issue a written statement signed by the arbitrator regarding the
disposition of each claim and the relief, if any, awarded as to each claim, the
reasons for the award, and the arbitrator’s essential findings and conclusions
on which the award is based. The arbitrator, and not a court, shall also be
authorized to determine whether the provisions of this paragraph apply to a
dispute, controversy, or claim sought to be resolved in accordance with these
arbitration procedures. Nothing in this Agreement is intended to prevent either
you or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any arbitration.

16. Miscellaneous. This Agreement, including Exhibit A and Exhibit B,
constitutes the complete, final and exclusive embodiment of the entire agreement
between you and the Company with regard to its subject matter. It is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained herein, and it supersedes any other such
promises, warranties or representations. This Agreement may not be modified or
amended except in a writing signed by both you and a duly authorized officer of
the Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified so as to be rendered enforceable.
This Agreement will be deemed to have been entered into and will be construed
and enforced in accordance with the laws of the State of Texas as applied to
contracts made and to be performed entirely within Texas. Any ambiguity in this
Agreement shall not be construed against either party as the drafter. Any waiver
of a breach of this Agreement shall be in writing and shall not be deemed to be
a waiver of any successive breach. This Agreement may be executed in
counterparts and facsimile signatures will suffice as original signatures.

If this Agreement is acceptable to you, please sign below and return the
original to me on or before fourteen (14) calendar days from the date you
receive this Agreement. The offer contained in this Agreement will automatically
expire if we do not receive the fully executed Agreement from you by the
aforementioned date. Do not sign the Release attached as Exhibit A until on or
within twenty-one (21) days after the Separation Date.

Please contact me if you have any questions about this Agreement or the matters
discussed herein.

Sincerely,

Borland Software Corporation

By: /s/ Tom Triolo

Tom Triolo, VP Human Resources

Acknowledged and agreed to on this 20th day of February, 2009:

/s/ Gregory J. Wrenn

Gregory J. Wrenn

1

Exhibit A
SEPARATION DATE RELEASE

In exchange for the Severance Package to be provided to me by Borland Software
Corporation (the “Company”) pursuant to the separation agreement between me and
the Company dated February 6, 2009 (the “Agreement”), I, Gregory J. Wrenn,
hereby provide the following Separation Date Release (the “Release”).

I hereby generally and completely release the Company, its parent, and its and
their directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns from any and all claims, liabilities and obligations, both known and
unknown, arising out of or in any way related to events, acts, conduct, or
omissions occurring at any time prior to or on the date that I sign this
Release. This general release includes, but is not limited to: (1) all claims
arising out of or in any way related to my employment with the Company or the
termination of that employment; (2) all claims related to my compensation or
benefits from the Company, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership or equity interests in the Company; (3) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (4) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the California Labor Code (as amended),
and the California Fair Employment and Housing Act (as amended). Notwithstanding
the foregoing, I am not releasing the Company hereby from any obligation to
indemnify me for my acts within the course and scope of my employment with the
Company, pursuant to the articles and bylaws of the Company, any fully executed
written agreement with the Company, or applicable law. Further, notwithstanding
the foregoing, nothing in this Release shall prevent me from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing or any other state anti-discrimination agency, except
that I acknowledge and agree that I shall not recover any monetary benefits in
connection with any such claim, charge or proceeding with regard to any claim
released herein. I represent that I have no lawsuits, claims or actions pending
in my name, or on behalf of any other person or entity, against the Company or
any other person or entity subject to the release granted in this paragraph.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given for the
waiver and release in the preceding paragraph is in addition to anything of
value to which I am already entitled. I further acknowledge that I have been
advised by this writing that: (1) my waiver and release do not apply to any
rights or claims that may arise after the date I sign this Release; (2) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (3) I have twenty-one (21) days from the Separation
Date to consider this Release (although I may choose voluntarily to sign it
earlier); (4) I have seven (7) days following the date I sign this Release to
revoke it by providing written notice of revocation to the Vice President of
Human Resources; and (5) this Release will not be effective until the date upon
which the revocation period has expired, which will be the eighth calendar day
after the date I sign it, provided that I do not revoke it (the “Effective Date
of the Retirement Date Release”).

I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
my release of claims herein, including but not limited to the release of unknown
and unsuspected claims.

I hereby acknowledge that, on the Separation Date, the Company provided me with
the ADEA Disclosure information required under Title 29 U.S. Code
Section 626(f)(1)(H). Furthermore, I hereby represent that I have been paid all
compensation owed and for all hours worked, I have received all the leave and
leave benefits and protections for which I am eligible, pursuant to the federal
Family and Medical Leave Act, the California Family Rights Act, or otherwise,
and I have not suffered any on-the-job injury for which I have not already filed
a workers’ compensation claim.

By: /s/ Gregory J. Wrenn

Gregory J. Wrenn

Dated: February 20, 2009

2

EXHIBIT B
Employee Confidentiality Agreement

3